        Case 1:18-cv-05821-JPB Document 13 Filed 07/17/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

DEVONTE MITCHELL, on behalf of                :
himself and all others similarly situated,    :
                                              :
      Plaintiff,                              :
                                              :     Civil Action File No.
v.                                            :
                                              :     1:18-cv-05821-LMM
ALLIED INTERNATIONAL CREDIT                   :
CORP., a Delaware Corporation,                :
                                              :
      Defendant.                              :
                                              :

                       STIPULATION FOR DISMISSAL

      DeVonte Mitchell and Allied International Credit Corp. hereby stipulate to

dismissal of this action with prejudice, without costs. The claims of the putative

members of the uncertified class shall be dismissed without prejudice.

      Respectfully Submitted this 17th Day of July, 2019,

/s/ Justin T. Holcombe__________         /s/ Kirsten Smith____________________
Justin T. Holcombe                       Kirsten H. Smith
GA Bar No. 552100                        GA Bar No.: 702220
133 Mirramont Lake Drive                 Sessions, Fishman, Nathan & Israel
Woodstock, GA 30189                      3850 N. Causeway Blvd., Suite 200
Telephone: (770) 427-5600                Metairie, LA 70002
Facsimile: (404) 601-1855                Telephone: (504) 846-7943
jholcombe@skaarandfeagle.com             ksmith@sessions.legal
Counsel for Plaintiff,                   Counsel for Defendant,
Devonte Mitchell                         Allied International Credit Corp.
